Name: Council Regulation (EEC) No 2046/89 of 19 June 1989 laying down general rules for distillation operations involving wine and the by-products of wine-making
 Type: Regulation
 Subject Matter: beverages and sugar;  industrial structures and policy;  trade policy;  food technology
 Date Published: nan

 Avis juridique important|31989R2046Council Regulation (EEC) No 2046/89 of 19 June 1989 laying down general rules for distillation operations involving wine and the by-products of wine-making Official Journal L 202 , 14/07/1989 P. 0014 - 0029 Finnish special edition: Chapter 3 Volume 29 P. 0218 Swedish special edition: Chapter 3 Volume 29 P. 0218 COUNCIL REGULATION (EEC) No 2046/89 of 19 June 1989 laying down general rules for distillation operations involving wine and the by-products of wine-making THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 35 (7), 36 (5), 38 (4), 39 (8), 41 (8), 42 (4) and 79 (2) thereof, Having regard to the proposal from the Commission, Whereas the general rules for distillation operations involving wine and the by-products of wine-making, laid down by Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (3), as last amended by Regulation (EEC) No 2505/88 (4), have been substantially amended; whereas it is appropriate, for reasons of clarity, to consolidate the provisions concerned; Whereas trade in new wines still in fermention is of negligible importance; whereas it is desirable to ensure that such trade is not used by certain operators solely to secure access to voluntary distillation operations and that wine marketed at this stage of production cannot in this way elude compulsory distillation; whereas, in the same concern to prevent abuse of intervention measures it is desirable to lay down special exemptions to deal with the possibility of speculative movements in the trade in wine products; Whereas, where wine-growers' cooperatives have formed themselves into associations, the administrative and material operations for the delivery of wine for distillation may be facilitated if the associations in question are allowed to carry out such operations; whereas it therefore seems advisable to allow, for a limited period at the end of which the results will be assessed, Member States, under certain conditions, to authorize the associations to substitute themselves for the wine-growers' cooperatives party thereto for the purposes of the conclusion of contracts and the delivery of wine; whereas it must be stipulated that the same guarantees offered by the normal procedure with regard to compliance with obligations and the limitation of advantages for the producers must be ensured; Whereas it is necessary to determine the products which may be obtained by distillation, and in particular to define minimum qualitative characteristics for neutral alcohol; whereas, in fixing these characteristics, account must be taken of present technological developments and of the need to ensure the production of alcohol which can be sold normally on the markets for the various uses; Whereas the checks on products intended for distillation should be reinforced; Whereas, as regards voluntary distillation it should be laid down that producers must conclude delivery contracts with distillers which are subject to approval by the intervention agency, in order to allow supervision of the operations and a check on the compliance of both parties with their obligations; whereas this system also makes it possible to follow more clearly the quantitative effects of distillation operations on the market; whereas, however, adjustment of the contracts system is needed to take account of the existence both of producers who wish to entrust distillation to a jobbing distiller and of producers who have distillation plant themselves; Whereas it is particularly important to lay down specific rules to ensure that wine delivered for one of the optional distillation operations comes from the producers' own production; whereas, to that end, provision should be made that such producer must furnish proof that he has actually produced and that he holds the wine to be delivered; whereas rules should also be drawn up ensuring a sufficient check on the essential elements of the distillation contracts; Whereas Article 47 of Regulation (EEC) No 822/87 makes recourse to the distillation operations provided for in Articles 38, 41 and 42 of that Regulation conditional on the producer's compliance with certain obligations; whereas, therefore, provision should be made that the intervention agency must receive proof that the producer has met these obligations; whereas the necessary provisions should be adopted to ensure that no financial contribution is payable by the Community in cases where producers have not met the abovementioned obligations; Whereas, on the basis of experience gained, it is desirable to allow a certain tolerance in the quantity and actual alcoholic strength by volume of the wine in the delivery contract; Whereas the prices set for wines for distillation in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 are usually such that the products obtained by distillation cannot be disposed of under market conditions; whereas, therefore, criteria should be adopted for fixing the amount of the aid so as to make possible the disposal of the products obtained; Whereas it is necessary to set time limits as regards the payment of aid to distillers by the intervention agencies; whereas provision should also be made for advance payment of aid to the distiller; whereas, to ensure that the intervention agency is not exposed to unjustified risks, it is necessary to provide for a system of securities; Whereas the quantities of wine which may be delivered for distillation as referred to in Article 41 (1) or (2) of Regulation (EEC) No 822/87 are limited; whereas, therefore, the Commission should be regularly supplied with particulars of the quantities of wine intended for distillation, so that it can decide, at short notice if required, to halt the submission of contracts and declarations and prevent the prescribed quantities from being exceeded; Whereas experience has shown that, where compulsory distillation is concerned, it is not always easy for producers to calculate exactly the quantities of products which they have to deliver in order to meet their obligation; whereas provision should be made to ensure that the expiry of the period for delivery does not entail, for producers who have delivered almost all the quantities required and have only to make some adjustments, consequences which are out of proportion to the infringement committed, particularly as regards the application of Article 47 (1) of Regulation (EEC) No 822/87; whereas, to this end, it would seem advisable to consider that such producers have fulfilled their obligations within the time limits, provided that in due course they deliver the quantities outstanding; whereas, however, in such cases an adjustment should be made to the financial contribution payable by the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of the quantities delivered after expiry of the time limit; Whereas compulsory distillation is a vital factor in achieving balance on the market in table wine and an indirect factor in the structural adjustment of wine-growing potential to requirements; whereas it is therefore vital that compulsory destillation be enforced very strictly and that all persons subject to the obligation to distil actually deliver for distillation the quantities corresponding their obligation; whereas exclusion from intervention measures under Article 47 of Regulation (EEC) No 822/87 has proved insufficient in certain cases to ensure that obligations are met by persons subject thereto; whereas provision must therefore be made for additional Community measures to be adopted for producers who do not fulfill their obligations before the fixed time limit but who do fulfil them before another date to be specified; Whereas the buying-in price of wine deliveries should apply ex distiller's premises; whereas in certain cases, transport is ensured by the distiller on practical grounds; whereas in order not to disturb this practice which is often necessary, it should be specified that in such cases the transport costs will be deducted from the buying-in price; Whereas the obligation to distil represents a considerable constraint for the isolated producer who makes only a small quantity of wine; whereas, as a result of that obligation, he would incur transport costs for his grape marc and wine lees which would be out of all proportion to the return which he could hope to obtain on the alcohol distilled therefrom; whereas such producers should therefore be permitted not to make delivery; Whereas it should be stipulated that, in respect of that part of their wine production actually delivered for distillation under Articles 36 and 39 of Regulation (EEC) No 822/87, producers are required to deliver only by-products of wine-making for distillation as provided for in Article 35 of that Regulation. Whereas in certain wine-growing areas, distillation of by-products represents, for certain producers of small quantities subject to the obligation to distil, a disproportionate burden; they should therefore be granted, at the request of the Member State from which they come, the option of freeing themselves from their obligation by withdrawal under control; Whereas, in accordance with Article 11 (1) of Council Regulation (EEC) No 823/87 of 16 March 1987, laying down special provisions relating to quality wines produced in specified regions (5) as amended by Regulation (EEC) No 1/89 (6), a yield per hectare is fixed for each quality wine psr, which facilitates observance of the prohibition against the pressing of wine lees and overpressing of grapes; whereas, moreover, the marcs and lees of white quality wines psr contain little alcohol; whereas, therefore, it is desirable for a reduced rate to be applied to these products; Whereas producers who deliver their marc for the manufacture of oenocyanin generally supply non-fermented grape marc; whereas the treatment which such marc undergoes for the extraction of oenocyanin makes it unsuitable for fermentation and distillation thereafter; whereas those producers should therefore be exempted in proportion to their production of grape marc; Whereas, if the wine to be delivered for distillation is used for the manufacture of wine vinegar, the volume of alcohol delivered to intervention agencies is likely to be reduced; whereas, therefore, producers should be allowed to discharge their obligation to distil by delivering to the vinegar industry the wine which would otherwise be necessary to make up the quantity for compulsory distillation; Whereas, where the by-products of wine-making are withdrawn under supervision in accordance with Article 35 (4) and (5) of Regulation (EEC) No 822/87, it is important to ensure that all by-products of the processing of grapes have been withdrawn by the end of the wine year in which they were produced; whereas, for this purpose, provision should be made for an appropriate monitoring system, without this giving rise to disproportionately high administrative costs, especially in Member States whose wine production is very low; Whereas, the proof required that marc, lees or wine have been delivered to a distiller should differ according to whether the distiller is established in the same Member State as the producer or in another Member State; Whereas distillers may, in accordance with Article 35 (6), Article 36 (4) or Article 39 (5) of Regulation (EEC) No 822/87, either qualify for aid in respect of the product to be distilled or deliver to the intervention agency the product obtained by distillation; whereas the amount of the aid should be fixed in the light of the market price for the various products which may be obtained by distillation; Whereas, to qualify for the aid, the parties concerned must lodge an application accompanied by a number of supporting documents; whereas the nature and number of the documents demanded must reflect the differences existing between wine and wine lees on the one hand, and grape marcs on the other; whereas, to ensure that the system operates uniformly in all Member States, time limits for the lodging of applications and for the payment of aid to distillers should be laid down; whereas it is also advisable to make proportional allowance for distillers who, although they have met their principal obligations, are late in furnishing proof thereof; Whereas the price to be paid by the intervention agencies for the products delivered to them should be fixed in the light of the average cost of transport and distillation of the products in question; Whereas a single standard price should be fixed for products delivered to intervention agencies in connection with the distillation operation referred to in Article 35 of Regulation (EEC) No 822/87, irrespective of the origin of the products; Whereas, in certain regions of the Community, the relation between the quantities of marc and those of wine and lees is such that the average distillation costs differ from those used to calculate the standard price; whereas, as a result of this situation, it is, or is liable to be, economically impossible in certain of these regions to achieve the objective of the obligation to distil the by-products of wine-making; whereas it appears therefore necessary to fix, at the same time, both a standard price and prices differentiated according to the origin of the product obtained from the distillation, while leaving it to the Member States to decide whether such differentiated prices should be applied in regions where application of the standard price would lead to the difficulties referred to above; Whereas recourse to this option must not increase the expenditure incurred by the intervention agency and, hence, by the EAGGF; whereas it is necessary to correlate the prices differentiated according to the origin of the alcohol and the standard price; whereas this correlation must be such that the weighted average of the prices differentiated according to the origin of the alcohol does not exceed the standard price; Whereas, in the absence of an organized Community market in ethyl alcohol, the intervention agencies responsible for marketing the alcohol which they are obliged to take over following the distillation operations referred to in Articles 35 and 36 of Regulation (EEC) No 822/87 have to re-sell it at less than the buying-in price; whereas provision should be made for the difference between the buying-in price and the selling price for such alcohol to be borne, at the standard rate, by the Guarantee Section of the EAGGF; Whereas, since the Community is responsible for the disposal of certain wine alcohols, it is incumbent upon it to obtain a better insight into the transactions carried out on the alcohol market; whereas for this reason, the information that the Member States communicated to the Commission on the subject of alcohol deriving from compulsory distillation should be extended to alcohol deriving from voluntary distillation, held by the inervention agencies; Whereas the characteristics which products that could be delivered for distillation must present should be better defined; Whereas the physical checks on products entering for distillation should be carried out under procedures ensuring adequate representativity; Whereas the consequences of the producer's non-compliance with his obligations must be set out; however, provision should be made for the Commission to adopt rules to be applied, in respect of rights to aid, to distillers who do not comply with certain administrative time limits, in particular to take into account the proportionality principle; Whereas steps should be taken to cover unforeseeable circumstances or force majeure which may prevent distillation from taking place as planned; Whereas, in order to ensure appropriate supervision of distillation operations, distillers should be subject to a system of approval; Whereas, to take account of the actual situation on the market in wine for distillation, both distillers and makers of fortified wine should be permitted to fortify such wine for distillation and the necessary adjustments should be made to the overall arrangements; Whereas Member States should be able to restrict the places at which wine may be fortified for distillation in order to ensure the most appropriate form of supervision; Whereas conditions should be stipulated for the payment of the price for the wine, for the payment of aid to makers of fortified wine, for advance payment of such aid, and for the provision and release of a security; Whereas the addition of an indicator to wine for distillation is an effective method of supervision; whereas it should be stipulated that the presence of such an indicator shall be no bar to free movement of such wine or of the products obtained therefrom; Whereas to take into account certain practices existing in certain Member States with regard to the transport of products to the distillery, in particular where small quantities are involved, Member States should be authorized to allow them to be transported in bulk; Whereas certain definitions and administrative procedures should be laid down, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down: (a) in Title I, the general rules for the distillation operations provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87; (b) in Title II, the general rules for the distillation operations provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87; (c) in Title III, the general rules applicable to all the distillation operations covered by Titles I and II. Article 2 1. For the purposes of this Regulation the following definitions shall apply: (a) ´producer' - for the purposes of Title I: any natural or legal person or group of such persons having produced wine from fresh grapes, grape must or partially fermented grape must, obtained personally or purchased, - for the purposes of Title II: any natural or legal person or group of such persons having produced wine from fresh grapes, grape must or partially fermented grape must or from new wine still in fermentation, obtained personally or purchased, or any natural or legal person or group of such persons subject to the obligations referred to in Article 35 of Regulation (EEC) No 822/87; (b) ´distiller': any natural or legal person or group of such persons: - distilling wine, fortified wine or the by-products of wine-making or of any other form of processing grapes, and - approved by the competent authorities in the Member State in the territory of which the distillation plant is located; (c) ´maker of fortified wine': any natural or legal person or group of such persons other than a distiller: - engaged in processing wine into fortified wine, and - approved by the competent authorities in the Member State in the territory of which the processing plant is located; (d) ´competent intervention agency': - where the reception and approval of contracts or declarations relating to the delivery of wine for distillation and reception and approval of contracts relating to the delivery of wine for fortification are concerned, the intervention agency designated by the Member State on the territory of which the wine is located at the time when the contract or declaration is submitted, - for the purposes of paying the aid to the maker of fortified wine as provided for in Article 26 (4), the intervention agency designated by the Member State in the territory of which fortification of the wine takes place, - in all other cases, the intervention agency designated by the Member State in the territory of which distillation takes place. Notwithstanding the first indent of the first subparagraph (a), it may be decided under the implementing rules that for one or more of the wine-growing zones or parts of zones, the status of ´producers' be confined to those producers satisfying criteria to be specified, in cases where, in the said wine-growing zones or parts of zones, trade in the products used for making wines delivered for distillation might encourage abuse of the system. 2. For the purposes of this Regulation distillers shall be deemed to be natural or legal persons or groups of such persons, other than makers of fortified wine if they: - are approved by the competent authorities of the Member State in which they are established, - buy from a producer as defined in paragraph 1 (a) wine or the by-products of wine-making or of any other form of processing of grapes with a view to having them distilled for their own account by an approved distiller, and - pay the producer for the products purchased, not less than the minimum buying-in price for the distilled product in question. Persons or groups deemed to be distillers shall be subject to the same obligations and enjoy the same rights as distillers. 3. Member States may, in accordance with rules which they determine, lay down that, for the purposes of the conclusion of contracts and the delivery of wine for distillation, associations of wine-growers' cooperatives shall on request be regarded as producers in respect of those quantities of wine produced and handed over by member cooperatives. The latter shall in any case continue to hold the rights and be bound by the obligations laid down in Community regulations. Should an association intend during a specified wine year to carry out, in agreement with the wine-growers' cooperatives concerned, a distillation operation referred to in Article 1 (a), it shall inform the intervention agency in writing. In that case: - member cooperatives may not individually sign distillation contracts or make deliveries for the distillation in question, - the quantities of wine delivered for distillation by the said association shall be booked to the member cooperatives on whose behalf the delivery is made. With regard to the application of Article 47 of Regulation (EEC) No 822/87, failure to comply with the obligations laid down therein by one or more member cooperatives shall mean, irrespective of the consequences for the latter, that the association is excluded from deliveries for the distillation in question, within the limit of the quantities of wine to be delivered on behalf of the wine-growers' cooperatives which committed the infringement. Member States which exercise the option set out in this paragraph shall inform the Commission accordingly and shall notify it of the provisions which they have adopted for this purpose. The Commission shall inform the other Member States. 4. Paragraph 3 shall apply until 31 August 1992. Before 1 April 1992, the Commission shall submit to the Council a report on application of the said paragraph, accompanied, if necessary by an appropriate proposal. The Council shall then act on any measures to apply as from 1 September 1992. Article 3 1. Only the following may be obtained by the distillation operations referred to in Article 1: (a) neutral alcohol as defined in Annex I or (b) wine spirit or marc spirit meeting the qualitative requirements laid down on Community rules or, where no such rules exist, by the national provisions applicable thereto; or (c) a distillate or raw alcohol with an alcoholic strength of at least 52 % by volume. Where the product specified in point (c) in the first subparagraph is obtained, it may be used only under official supervision for: ii(i) the production of an alcoholic beverage; i(ii) processing into one of the products specified at point (a) and (b); (iii) the production of alcohol for industrial purposes. Member States shall take the necessary measures to ensure compliance with the obligation laid down in the second subparagraph. 2. If wine suitable for production of certain spirituous beverages with a registered designation of origin is delivered to undergo one of the distillation operations specified in Article 1, it may be decided that only a product with an alcoholic strength of at least 92 % by volume may be obtained by the direct distillation of such wine. 3. Before 1 September 1988 the Council, acting by a qualified majority on a proposal from the Commission, shall decide on a reduction by 30 grams per hectolitre or less in the maximum methanol content mentioned in the definition of neutral alcohol set out in Annex I, in so far as this reduction is compatible with technologial progress. TITLE I General rules relating to the voluntary distillation of wine Article 4 1. Any producer intending to deliver a wine of his own production for one of the distillation operations specified in Article 1 (a) for which he satisfies the conditions laid down for each wine year and each distillation in the Community rules shall conclude a delivery contract, hereinafter referred to as the ´contract', with a distiller and submit it to the competent intervention agency for approval, by a date to be specified. At the same time he shall provide proof that he has actually produced, and that he holds, the quantity of wine to be delivered. Producers subject to the obligations referred to in Article 47 (1) of Regulation (EEC) No 822/87 shall also provide the competent intervention agency with proof that they have fulfilled those obligations during the reference period set in accordance with the said Article. 2. The contract shall specify for the wine concerned at least: (a) the quantity; (b) the various characteristics, in particular: - colour, - actual alcoholic strength by volume. The producer may not deliver the wine for distillation unless the contract has been approved by the competent intervention agency by a date to be specified. Where distillation is carried out in a Member State other than that in which the contract is approved, the intervention agency which approved the contract shall forward a copy thereof to the intervention agency of the first Member State. In case of distillation pursuant to Article 41 (1) or (2) of Regulation (EEC) No 822/87, it may be decided that a contract submitted by a producer who, during the same wine year, has obtained approval for a contract relating to a delivery for distillation pursuant to Article 38 of that Regulation shall not be approved unless he provides proof that at least a quantity to be specified of the wine to which the contract approved under Article 38 refers has been delivered to a distiller or a maker of fortified wine. Where the option provided for in Article 41 (3) of Regulation (EEC) No 822/87 is exercised, submission of proof as referred to in the fourth subparagraph of this paragraph shall be required. 3. The distiller shall pay to the producer for the wine delivered to him at least the price specified in Article 38 (2), 41 (6), or 42 (3) of Regulation (EEC) No 822/87, as the case may be, such prices to apply to bulk merchandise ex producer's premises. 4. The minimum buying-in price referred to in paragraph 3 shall be paid by the distiller to the producer within a period to be determined. 5. Member States shall carry out, by means of representative spot checks, physical checks on at least the following elements: - actual production and holding by the producer of the quantity of wine intended for delivery, - colour of wine entered in the contract, - actual alcoholic strength by volume entered in the contrract; however, a variation of 0,8 % volume is permitted between the actual alcoholic strength determined at the time of checking. The checks shall be carried out at any time between the submission of the contract for approval and the entry of the wine into the distillery. Detailed rules concentrating the representativeness of the spot checks referred to in the first subparagraph of paragraph 1 shall be adopted under the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 5 1. Producers referred to in Article 4 (1): - who themselves possess distillation plants and who intend to carry out the distillation referred to in Article 1 (a), or - who intend to have their wine distilled on their behalf in the plant of an approved distiller working under contract, shall submit for approval to the competent intervention agency, before a date to be specified, a declaration of delivery for distillation, hereinafter referred to as the ´declaration'. Producers subject to the obligations referred to in Article 47 (1) of Regulation (EEC) No 822/87 shall also provide the competent intervention agency with proof that they have fulfilled those obligations during the reference period set in accordance with Article 47 (3) of that Regulation. 2. For the purposes of this Regulation, the contract shall be replaced: - in the case specified in the first indent of the first subparagraph of paragraph 1, by the declaration, - in the case specified in the second indent of the first subparagraph of paragraph 1, by the declaration accompanied by a contract for delivery for distillation on the producer's behalf concluded between the producer and the distiller. Article 4 shall apply, the reference to the contract being deemed also to refer to the declaration. Article 6 1. For each producer from whom he has received deliveries of wine, the distiller shall, in respect of each delivery, communicate to the competent intervention agency the quality, colour and actual alcoholic strength by volume of the wine, together with the number of the document provided for in Article 71 (1) of Regulation (EEC) No 822/87 and used for the transport of the wine to the distiller's premises. 2. If distillation is carried out by the producer himself in his capacity as a distiller or by a distiller acting on the producer's behalf, the information referred to in paragraph 1 shall be submitted to the competent intervention agency by the producer. 3. The distiller shall provide the intervention agency, within a time limit to be specified, with: - proof that the total quantity of wine stipulated in the contract or declaration has been distilled within the time limit laid down, - proof that he has paid the producer the minimum purchase price referred to in Article 4 (3), within the time limit laid down. In the case referred to in paragraph 2, only the proof referred to in the first indent shall be supplied by the producer to the intervention agency. Article 7 1. The aid to be paid to the distiller or, in the cases referred to in Article 6 (2), to the producer, for wine which has undergone one of the distillation operations provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 shall be fixed, per % volume of alcohol and per hectolitre of the product of distillation, on the basis of the minimum purchase price fixed for the distillation operation in question, the standard transport and processing costs, the technical losses and the market price for the products of distillation. Aid granted where neutral spirits are obtained from wine may not be less than aid granted where the other products referred to in Article 3 (1) are obtained. 2. The intervention agency shall pay the distiller or, in the cases referred to in Article 6 (2), the producer, the aid calculated in accordance with paragraph 1 of the Article within three months of submission of the proof referred to in Article 6 (3). Article 8 1. The distiller or, in the case referred to in Article 6 (2), the producer, may request that an amount equal to the lowest aid fixed for the distillation operation in question be advanced to him, on condition that he has lodged a security in favour of the intervention agency. That guarantee shall be equal to 110 % of the said amount in request of all distillation operations, with the exception of the distillation operation provided for in Article 38 of Regulation (EEC) No 822/87, for which the security shall be equal to 120 % of the said amount. The amount referred to in the first subparagraph shall be calculated per % volume of alcohol indicated in respect of the wine referred to in the contract or delivery declaration and per hectolitre of that wine. The amount may only be paid if the contract or delivery declaration has been approved. 2. The security shall be released by the intervention agency after submission, within the time limit laid down, of the proof referred to in Article 6 (3) and, where appropriate, in accordance with detailed rules to be adopted under the procedure provided for in Article 83 of Regulation (EEC) No 822/87. Article 9 1. The characteristics of the wine delivered for distillation may not differ from those indicated in the contract or in the declaration, pursuant to Article 4 (2). However, as regards the alcoholic strength, a discrepancy of 0,8 % volume shall be permitted between the actual alcoholic strength by volume as set out in the contract or declaration and the actual alcoholic strength by volume as determined when the wine enters the distillery. 2. No aid shall be due: - where the quantity of wine actually delivered for distillation is less than 95 % of that shown in the contract or declaration, - for that quantity of wine exceeding 105 % of the quantities shown in the contract or declaration, - for that quantity of wine exceeding the maximum quantity laid down for the distillation operation in question. 3. Except in the case of distillation as provided for in Article 42 of Regulation (EEC) No 822/87, the quantity of wine delivered for distillation must not be less than a minimum quantity to be determined. Article 10 1. In the case of the distillation operations referred to in Article 41 (1) and (2) of Regulation (EEC) No 822/87, the producer may benefit from the measure only in respect of a quantity of table wine no greater than the quantity specified in the contract or declaration. 2. During the distillation operations referred to in paragraph 1, the Member States shall periodically communicate to the Commission particulars of the quantities of table wine specified in the contracts and declarations submitted to the intervention agency. 3. Once the communications in paragraph 2 indicate that the quantities specified in the contracts and declarations have exceeded a quantity to be determined under the implementing rules the Commission shall decide to halt the submission of contracts and declarations. 4. Should the total quantity of table wine stated in the contracts and declarations submitted to the intervention agencies exceed the quantity determined in accordance with paragraph 3, it may be decided under the implementing rules that only the latter quantity should undergo distillation. In such cases, the quantities which have been entered in the contracts and declarations and which may be delivered for distillation shall be reduced proportionately. TITLE II General rules relating to compulsory distillation Article 11 1. Producers subject to an obligation to distil under Articles 35, 36 and 39 of Regulation (EEC) No 822/87 shall discharge their obligations by delivering to a distiller, before a date to be specified, the quantities of product to be distilled as determined in accordance with the abovementioned Articles and with the measures taken in implementation thereof. 2. Producers subject to one of the obligations referred to in paragraph 1 who have delivered, by the date fixed in accordance with paragraph 1, at least 90 % of the quantity of product which they are obliged to deliver may discharge that obligation by delivering the remaining quantity before a date to be fixed by the competent national authority. In such cases: - the purchase price for the remaining quantities referred to in the first subparagraph and the price for the alcohol produced therefrom and delivered to the intervention agency shall be reduced by an amount equal to the aid fixed, in respect of the distillation operation in question, for neutral spirits in accordance with Article 16, - for alcohol delivered to the intervention agency in accordance with the second indent of the first subparagraph of Article 35 (6) and the second indent of the first subparagraph of Article 36 (4) of Regulation (EEC) No 822/87, the EAGGF contribution to expenditure by the intervention agency determined in accordance with Articles 35 and 36 of the said Regulation shall be adjusted, - no aid shall be paid for products of distillation not delivered to intervention agencies, - the obligation shall be considered to have been discharged by the time limit set in accordance with paragraph 1, - the time limit for distillation, the time limit for submission of proof of payment of the price referred to in the first indent and the time limit for delivery of the alcohol to the intervention agency shall be adjusted by the competent authority to the extension of the time limit for delivery. 3. The measures applicable to producers who have not discharged their obligations by the date referred to in paragraph 1 but by another date to the specified shall be adopted in accordance with the procedure provided for in Article 83 of Regulation (EEC) No 822/87. Article 12 1. The buying-in price referred to in Article 35 (5a) of Regulation (EEC) No 822/87 shall apply to bulk merchandise ex distiller's premises. However, where the transport costs payable by the producer are borne by the distiller, the amount of these costs shall be deducted from the buying-in price to be paid by the distiller. 2. The buying-in price referred to in Articles 36 (3) and 39 (6) of Regulation (EEC) No 822/87 shall apply to bulk merchandise ex producer's premises. Article 13 1. The obligations provided for in Article 35 of Regulation (EEC) No 822/87 shall not apply to: - producers who withdraw by-products of wine-making under supervision in accordance with Article 14 (1), - producers of quality sparkling wines of the aromatic type and of quality sparkling wines of the aromatic type produced in specified regions as referred to in the first subparagraph of Article 18 (1) of Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 15 of Annex I to Regulation (EEC) No 822/87, as last amended by Regulation (EEC) No 2044/89 (7), who have prepared such wines from grape must or partially fermented grape must which has been purchased and has undergone stabilizing procedures to eliminate the lees. Producers who have not made wine or processed grapes in any other manner on cooperative premises and who, during the wine year in question, do not produce more than 25 hectolitres of wine or must shall be free not to deliver any quantities. It may be decided that the second subparagraph shall apply, subject to conditions to be determined, to producers who have not made wine or processed grapes in any other manner on cooperative premises and who, during the wine year in question, produce more than 25 hectolitres but not more than 40 hectolitres of wine or must. For that part of their production of wine actually delivered to a distillery under one of the distillation operations provided for in Articles 36 and 39 of Regulation (EEC) No 822/87, producers shall be required to deliver, under the distillation operation provided for in Article 35 (2) of that Regulation, only the by-products of wine-making. 2. The percentage mentioned in the second subparagraph of Article 35 (2) of Regulation (EEC) No 822/87 shall be reduced in the case of: (a) producers who deliver marc for the manufacture of oenocyanin; (b) producers of white quality wines psr, in respect of the part of their production which qualifies for this description. 3. In the case of producers who deliver wine of their own production to the vinegar industry, the quantity of alcohol, expressed in terms of pure alcohol, contained in the wine delivered to the vinegar factory shall be deducted from the quantity of alcohol, expressed in terms of pure alcohol, contained in the wine to be delivered for distillation to discharge the obligation referred to in Article 35 (2) of Regulation (EEC) No 822/87. Article 14 1. Only the following producers may exercise the option mentioned in Article 35 (5) of Regulation (EEC) No 822/87: - those established in wine-growing areas where distillation represents a disproportionate burden. A list of the wine-growing areas concerned shall be drawn up by the competent authorities of the Member States. The latter shall inform the Commission of this list, - those who have not carried out vinification or any other processing of grapes in cooperative plants and who have disproportionate distillation costs on account of their low volume of production and the location of the distilleries. The implementing rules governing this provision shall be adopted, at the request of the Member State concerned, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. 2. For the purpose of implementing Article 35 (4) and (5) of Regulation (EEC) No 822/87, the average minimum alcoholic strength of the by-products of wine-making to be withdrawn shall be laid down in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. The by-products shall be withdrawn without delay and no later than the end of the wine year in which they were obtained. Withdrawal, together with an indication of the estimated quantities, shall either be entered in the registers kept in accordance with Article 71 (2) of Regulation (EEC) No 822/87 or be certified by the competent authority. Member States whose wine production exceeds 25 000 hectolitres a year shall, by means of sampling, check at least whether the average minimum alcoholic strength referred to in the first paragraph has been complied with and whether the by-products have been withdrawn in full and within the time limits set. Article 15 1. The distiller shall provide the producer, as proof of delivery, with a certificate stating at least the nature, the quantity and the alcoholic strength by volume of the product delivered, together with the date of delivery. However, if a producer delivers the products which he is to have distilled to a distillery located in a Member State other than that in which the said products were obtained, the distiller shall require the intervention agency of the Member State in which distillation takes place to certify, on the official document provided for in Article 71 (1) of Regulation (EEC) No 822/87, covering transport of the products, that the latter have been taken over by the distillery. The distiller shall forward to the producer a copy of the said document, thus certified, within one month of receipt of the products to be distilled. 2. The minimum buying-in price laid down for the distillation operation in question shall be paid by the distiller to the producer within time limits to be determined. Article 16 The aid to be paid to the distiller for products which have undergone one of the distillation operations provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 shall be fixed, per % vol alcohol and per hectolitre of distillation, on the basis of the minimum purchase price fixed for the distillation operation in question, the standard transport costs where they are to be taken into account, the standard processing costs, the technical losses and the market price for the products of distillation. The aid granted in respect of neutral alcohol may not be less than the aid granted in respect of the other products listed in Article 3 (1). No aid shall be due for quantities of wine delivered for distillation exceeding the obligation of the producer as provided for in Article 11 (1) by more than 2 %. Article 17 1. In order to qualify for aid, the distiller shall submit an application to the intervention agency, by a date to be fixed, enclosing, in respect of the quantities for which the aid is requested: (a) i(i) with regard to wine and wine lees, a list of the deliveries made by each producer, indicating at least: - the nature, quantity, colour and alcoholic strength by volume, - the number of the document provided for in Article 71 (1) of Regulation (EEC) No 822/87 where that document is required for the transport of the products to the distiller's premises or, where it is not required, the reference to the document used in accordance with national provisions; (ii) with regard to grape marc, a list of the names of the producers who have delivered marc to him and the quantities of alcohol contained in the marc delivered under the distillation operation provided for in Article 35 of Regulation (EEC) No 822/87, duly endorsed by the supervisory authority responsible for keeping accompanying documents relating to deliveries made; (b) a declaration, endorsed by the competent authority designated by the Member State, indicating at least: - the quantities of products obtained from distillation, broken down into the categories specified in Article 3 (1), - the dates on which the products were obtained; (c) evidence that he has paid the producer, within the time limit laid down, the minimum purchase price stipulated for the distillation operation in question. 2. Where distillation is carried out by the producer himself, the documents referred to in paragraph 1 shall be replaced by a declaration, endorsed by the competent authority of the Member State, indicating at least: - the nature, quantity, colour and alcoholic strength by volume of the produce to be distilled, - the quantities of the products obtained from distillation, broken down into the categories specified in Article 3 (1), - the dates on which the products were obtained. 3. The intervention agency shall pay the distiller or, in cases referred to in paragraph 2, the producer the aid calculated in accordance with Article 16 within three months of submission of the application together with the requisite documents. Article 18 1. Distillers may deliver to the intervention agency, within a time limit to be determined, products with an alcoholic strength of 92 % volume or more. The operations necessary to obtain the product referred to in the first subparagraph may be carried out either at the premises of the distiller who delivers the said product to the intervention agency or at the premises of a jobbing distiller. 2. The buying-in prices referred to in the third and fourth subparagraphs of Article 35 (6), the third and fourth subparagraphs of Article 36 (4) and the third and fourth subparagraphs of Article 39 (7) of Regulation (EEC) No 822/87 shall be fixed per hectolitre and per % volume of pure alcohol. They shall apply to bulk merchandise free at the warhouse of the intervention agency. They shall be fixed on the basis of the minimum buying-in price for the products for the distillation operation in question, standard transport costs for the products to be distilled where these are to be taken into account, standard transport costs for the products of distillation, standard processing costs and technical losses. If the distiller has qualified for aid under the conditions laid down in Article 17, the prices referred to in the first subparagraph shall be reduced by an amount equal to the amount of the aid. 3. At the same time as the standard price fixed in accordance with paragraph 2, differentiated prices shall be fixed for products delivered to the intervention agency under the third subparagraph of Article 35 (6) of Regulation (EEC) No 822/87, depending on whether the product has been distilled from grape marc, wine lees or wine, so that account is taken, where appropriate, of the differing costs and losses. The Member States may decide to apply differentiated prices where the application of the standard price would or could make it impossible to have one or more of the by-products of wine-making distilled in certain regions of the Community. The level of prices fixed for the product distilled from the various by-products must be such that the weighted average of these prices does not exceed the standard price. Article 19 The amount of the contribution from the EAGGF, Guarantee Section, to expenditure incurred by intervention agencies in taking over the products of the distillation operations referred to in Articles 35 and 36 of Regulation (EEC) No 822/87 shall be fixed at a standard rate per hectolitre and per % volume of alcohol on the basis of the buying-in price for neutral alcohol taken into intervention and the price charged for such alcohol on the Community market. TITLE III Common provisions Article 20 For each of the distillation operations referred to in Articles 35, 36, 38, 39, 41 and 42 of Regulation (EEC) No 822/87, Member States shall communicate the following information to the Commission every two months, distinguishing between neutral alcohol, raw alcohol and potable spirits: - quantities produced during the previous period, - quantities taken over by their intervention agencies on the basis of Community or national rules during the previous period, - quantities disposed of by those intervention agencies during the previous period, - quantities held by those intervention agencies at the end of the previous period. In respect of quantities disposed of by these intervention agencies, they shall also communicate the selling prices charged, and shall state that the products have been consigned within the Community or exported, as the case may be. Article 21 1. The distillation operations referred to in this Regulation may be carried out only during periods to be determined. 2. The characteristics which products delivered for distillation must present, in particular as regards volatile acidity level, shall be determined in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. 3. The characteristics of the products delivered for distillation, and in particular quantity, colour and alcoholic strength, shall be checked using as a basis: - the document provided for in Article 71 (1) of Regulation (EEC) No 822/87 under cover of which transport is carried out, - an analysis performed on samples collected when the product enters the distillery, under the supervision of an official body of the Member State in which the distillery is located. This procedure may take the form of representative spot checks, - the contract concluded pursuant to Article 4. The analyses shall be performed by approved laboratories, which shall forward the results to the intervention agency of the Member State where distillation takes place. In accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87 detailed rules shall be adopted concerning: - application of the result of the analysis referred to in the second indent of the first subparagraph to the entire quantity convered by the contract or delivered, with particular reference to compliance with the principle of proportionality, - the representativeness of the spot checks referred to in the second indent of the first subparagraph. 4. If, in accordance with the Community provisions in force, the document referred to in the first indent of paragraph 3 has not been made out, the characteristics of the product intended for distillation shall be checked using as a basis the analyses referred to in the second indent of that paragraph. A representative of an official body shall check the quantity of product distilled and the date of distillation. Article 22 1. Should verification of the file reveal that, in respect of all or part of the products delivered, the producer does not satisfy the conditions laid down by Community rules for the distillation operation in question, the competent intervention agency shall inform the distiller and the producer accordingly. 2. For the quantities of products referred to in paragraph 1, the distiller shall not be required to keep to the price referred to in Article 4 (3) or 12. 3. Without prejudice to Article 8 or 16 (3), should the producer or the distiller not satisfy, in respect of all or part of the products delivered for distillation, the conditions laid down by Community rules for the distillation operation in question: - aid shall not be due for the quantities in question, - the distiller may not deliver the products obtained from distillation of the quantities in question to the intervention agency. If the aid has already been paid, the intervention agency shall recover it from the distiller. If the products of distillation have already been delivered, the intervention agency shall recover an amount equal to the aid specified for the distillation operation in question from the distiller. However, where the various time limits laid down by this Regulation have not been met, a reduction of the aid may be decided upon. Detailed rules for the application of this subparagraph shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 23 1. Where, owing to unforeseeable circumstances or for reasons of force majeure, all or part of the product to be distilled cannot undergo distillation: - the producer, if the unforeseeable circumstances or force majeure affected the product to be distilled while it was legally at his disposal, shall without delay inform the intervention agency of the Member State in which his winery is located, - the distiller, in all other cases, shall without delay inform the intervention agency of the Member State in which the distillery is located. In the circumstances referred to in the first subparagraph, the intervention agency, once informed, shall decide on the measures which it considers necessary. In particular, it may defer the time limits. 2. In the circumstances referred to in the first indent of the first subparagraph of paragraph 1, and where the producer's winery and the distillery are located in two different Member States, the intervention agencies of the two Member States concerned shall cooperate, by the direct exchange of information, for the purpose of implementing paragraph1. In the circumstances referred to in the second indent of the first subparagraph of paragraph 1, the intervention agency, once informed, may also authorize the distiller, subject to the agreement of the producer in the case of a jobbing distiller, to transfer to another distiller his rights and obligations in respect of the quantity of products not yet distilled. 3. The Member States shall inform the Commission of cases in which paragraph 1 is applied and of the action taken in response to requests that the clauses relating to unforeseeable circumstances and force majeure should be invoked. Article 24 1. The competent authorities of the Member States shall approve the distillers established in their territory who intend to perform the distillation operations referred to in this Regulation and shall draw up a list of the approved distillers. However, these authorities may decide not to include on the list approved distillers who are unable to obtain, by means of the distillation operations referred to in Title II, products of an alcoholic strength of at least 92 % vol. The competent authorities shall be responsible for the updating of the said list, and the Member States shall forward to the Commission any subsequent amendments to it. The Commission shall publish that list and any amendments thereto in the Official Journal of the European Communities. The Portuguese Republic shall forward the list drawn up in accordance with the first subparagraph to the Commission on the first day of the second stage at the latest. 2. The competent authority may withdraw approval from a distiller, either temporarily or permanently, if the latter does not meet his obligations under the Community rules. Article 25 1. Wine which is to undergo one of the distillation operations referred to in this Regulation may be fortified for distillation. In such cases, the product of distillation of such fortified wine must be one of the products specified at point (b) of the first subparagraph of Article 3 (1). 2. Wine shall be fortified for distillation only under official supervision. For this purpose: - the document(s) and register(s) required under Article 71 of Regulation (EEC) No 822/87 shall show the increase in actual alcoholic strength by volume, expressed in % volume, by indicating the strength before and after addition of the distillate to the wine, - a sample of the wine shall be taken under official supervision before it is fortified in order that the actual alcoholic strength by volume may be determined analytically by an official laboratory or a laboratory working under official supervision, - two copies of the report on the analysis referred to in the second indent shall be sent to the manufacturer of the fortified wine and the manufacturer shall transmit one of these copies to the intervention agency of the Member State in which the wine is fortified. 3. Wine shall be fortified for distillation during the same period as that laid down in accordance with Article 21 (1) for the distillation operation in question. However, in the case of wine fortified for the distillation referred to in Article 36 of Regulation (EEC) No 822/87, a shorter period shall be set. Articles 22 and 23 shall apply, subject to any necessary adjustments. 4. Wine fortified for distillation shall be distilled in accordance with detailed rules to be laid down. Such distillation shall take place within a period to be set. 5. Member States may restrict the number of locations at which wine may be fortified for distillation, should this be necessary to ensure that the most suitable method of supervision can be used. Article 26 1. When the option referred to in Article 25 (1) is exercised and where the wine is not fortified for distillation by the distiller or on his behalf, the producer shall conclude a delivery contract with an approved manufacturer and shall submit it for approval to the competent intervention agency before a date to be specified. However, if the producer is approved as a manufacturer of fortified wine and intends to fortify the wine for distillation himself, the contract referred to in the first subparagraph shall be replaced by a declaration of delivery. 2. The contracts and declarations referred to in paragraph 1 shall be governed by Articles 4, 5 and 8, subject to the necessary adjustments. 3. The manufacturer of fortified wine shall pay the producer, for the wine delivered, at least the price referred to, as the case may be, in Article 35 (5a), 36 (3), 38 (2), 39 (6), 41 (6) or 42 (3) of Regulation (EEC) No 822/87; these prices shall apply to bulk merchandise: - free at distiller's premises in the case of the distillation referred to in Article 35 of Regulation (EEC) No 822/87, - ex producer's premises in other cases. Subject to the necessary adjustments, the manufacturer of fortified wine shall be subject to the same obligations as the distiller under Articles 4, 6, 12, 15 and 17. The aid to be paid to the manufacturer of fortified wine for the respective distillation operations shall be fixed per % volume of actual alcoholic strength and per hectolitre of wine before fortification, on the basis of the minimum buying-in price for the distillation operation in question, standard transport costs, where these are to be taken into account, standard processing costs and the market price for the product of distillation. 4. The aid shall be paid by the competent intervention agency to the manufacturer of fortified wine on condition that he provides a security equal to 110 % of the aid to be received. Where the manufacturer fortifies wine for distillation operations governed by various provisions of Regulation (EEC) No 822/87, he may provide a single security. In such case the security shall be equal to 110 % of all the aid to be paid to the manufacturer in respect of the said distillation operations. The security referred to in the first and second subparagraphs shall be provided in accordance with the second subparagraph of Article 9 (1). The security shall be released by the intervention agency after: - proof of distillation, within the time limit laid down, of the total quantity of wine fortified for distillation specified in the contract or declaration, and - proof of payment, within the time limit laid down of the minimum purchase price referred to in Articles 4 (3) and 15 (2), has been submitted within the time limit laid down, and where appropriate, in accordance with detailed rules to be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. In cases covered by the second subparagraph of paragraph 1, only the proof referred to in the first indent shall be supplied by the producer to the intervention agency. Article 27 1. Where fortified wine is distilled in a Member State other than that in which the contract or declaration was approved, the aid payable in respect of distillation operations may, notwithstanding Article 26 (4), be paid to the distiller on condition that he submits an application within two months following the deadline specified for carrying out the distillation operation in question to the intervention agency of the Member State in whose territory the distillation has taken place. 2. The application referred to in paragraph 1 shall be accompanied by the following: - a document endorsed by the competent authorities of the Member State in the territory of which the wine was fortified, transferring entitlement to the aid from the manufacturer of the fortified wine to the distiller and showing the quantities of fortified wine concerned and the amount of the corresponding aid, - a copy of the contract or declaration referred to in Article 26 (1), approved by the relevant intervention agency, - a copy of the analysis report referred to in Article 25, - proof of payment of the minimum purchase price of the wine to the producer, - the document required under Article 71 of Regulation (EEC) No 822/87 for the transport of fortified wine to the distillery, showing the increase in actual alcoholic strength, by volume, expressed in % volume, by indicating the strength before and after addition of the distillate to the wine, - proof of distillation of the fortified wine concerned. 3. In cases covered by paragraph 1 the manufacturer of fortified wine shall not be required to lodge the guarantee referred to in Article 26 (4). 4. The aid shall be paid by the intervention agency not later than three months after the application and the documents referred to in paragraph 2 have been submitted. Article 28 1. Member States shall take the necessary measures to ensure that the provisions of this Regulation are applied, and in particular measures to prevent products delivered to distilleries from being diverted to other uses. Member States may, for this purpose, require that an indicator be used, subject to conditions to be laid down by implementing rules or, failing this, by national provisions. Member States may not, on the ground of the presence of an indicator, prevent the movement within their territory of products intended for distillation or distilled products obtained therefrom. Member States may provide that, where products referred to in this Regulation are delivered for distillation by more than one producer, they shall be transported in bulk. In such cases, the checking of the characteristics of the products referred to in Article 21 shall be carried out in accordance with the detailed rules adopted by the Member State concerned. 2. Member States which exercise the option set out in the second and third subparagraphs of paragraph 1 shall inform the Commission accordingly and shall notify the Commission of the provisions which they have adopted for this purpose. The Commission shall inform the other Member States in the case referred to in the second subparagraph of paragraph 1. Article 29 In the absence of any provisions to the contrary, any periods, dates or time limits referred to in this Regulation or fixed pursuant thereto shall be laid down in accordance with Regulation (EEC, Euratom) No 1182/71 (8). Article 30 1. Regulation (EEC) No 2179/83 in hereby repealed. 2. References to the Regulation repealed under paragraph 1 shall be construed as references to this Regulation and should be read in accordance with the correlation table in Annex II. Article 31 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1989. For the Council The President C. ROMERO HERRERA (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 212, 3. 8. 1983, p. 1. (4) OJ No L 225, 26. 7. 1988, p. 14.(5) OJ No L 84, 27. 3. 1987, p. 59. (6) See page 1 of this Official Journal.(7) See page 8 of this Offical Journal.(8) OJ No L 124, 8. 6 1971, p. 1. ANNEX I DEFINITION OF NEUTRAL ALCOHOL AS REFERRED TO IN ARTICLE 3 (1), FIRST SUBPARAGRAPH, (a) 1. Organoleptic characteristics: No extraneous flavour detect- able in the raw material 2. Minimum alcoholic strength by volume: 96 % vol 3. Maximum values of residue elements: - Total acidity expressed in g of acetic acid per hl of alcohol at 100 % vol 1,5 - Esters expressed in g of ethyl acetate per hl of alcohol at 100 % vol 1,3 - Aldehydes expressed in g of acetaldehyde per hl of alcohol at 100 % vol 0,5 - Higher alcohols expressed in g of 2-methylpropan-1-ol per hl of alcohol at 100 % vol 0,5 - Methanol expressed in g per hl of alcohol at 100 % vol 50 - Dry extract expressed in g per hl of alcohol at 100 % vol 1,5 - Volatile bases containing nitrogen expressed in g of nitrogen per hl of alcohol at 100 % vol 0,1 - Furfural Not detectable ANNEX II CORRELATION TABLE Regulation (EEC) No 2179/83 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 (1), (2) and (3) Article 6 (1), (2) and (3) Article 7 Article 7 (1) Article 6 (4) Article 7 (2) Article 9 Article 8 Article 8 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 Article 14 Article 15 Article 15 Article 16 Article 16 Article 17 Article 17 Article 18 Article 18 Article 19 Article 19 Article 20 Article 20 Article 21 Article 21 Article 22 Article 22 Article 23 Article 23 Article 24 Article 24 Article 25 Article 25 Article 26 Article 26 Article 26a Article 27 Article 27 Article 28 Article 28 Article 29 Article 29 Article 30 Article 30 - Article 31 Article 31